Title: To Alexander Hamilton from Pierre Charles L’Enfant, 17 September 1792
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander



Dear sir
Paterson [New Jersey] Sept 17 1792

The progress of the business here has been as rapide as the time and a stady pursuit of the differents objects to pursue has permitted in the short space since 22d of last mounth that the director have agreed upon the plan which I propos for the canal. The ground through which this is to be carried is already cleared of all timber and immense Rock removed from the way of operation so that I am in hope in a few weak to be enabled to make a begining of the fundation of the grand acqueduc—also to open the Rock across the ill and to make a begining Every way proportional to the number of hand as shall be collected the which daily Increase in number.
Severals of the principals streets are cut through and about clearing. Stone is Extracting from the quarry and provision of Every sort making to Enable a begining of the principals and most necessary building for the manufacture and the Employed—for whom in waiting til the building are compleated I have ordered a number of barrack to be Erected suitable to the various purposes.
Differently situated here than in a City were were a market of Every materials would have permitted an immediate provision of all necessary—we have Everything to procure from a distance store to Erect Shop for carpenter smith &c to Establish and to the very tools to work with to manufacture so that you must not be surprised if the building will not rise so rapidly as in the city of new york.
They will be pushed on as Expeditiously as possible and Everything will, you may depend be carried in concert to be all ready with the canal—the progress of which will depend greatly of the duration of good weather and tempery of the approaching season. As I have assured to you in my letter of the 21 august I shall Economise the time and the means as far as shall appear to me consistant with the Importance of the object—that of the canal is the principal and in the success of which I shall find a real gratification and nothing shall be spared to make it answerabl to the Interest of the society who will be secured a greater proportion of advantage from the Enlarged sisterne I have proposed than from any of the schemes that had been considered.
Harmony prevail amongst Every one here although possibly Interest in some may differ. Pierce is realy a valuable men and I believe the one upon which much confidence may be placed—time will determine who shall be the best quallified in each different branches—and I shall not here Enter into any particular which I tink usless after the observation before made to you.
A pemphflit of this day came in my hand on Contening some observation on Mr secretary A. by a Farmer, which may have an effect but that it is intended to procure. I am Informed of an other production of the same kind—and of goodill of talk about at a certain quarter in the ancient dominion—a little account to the publick of the progress made in tow mounth mentioning the origining of the fundation for fifty house which are now about diging—and also the number of Family collecting and work men comming from the Eastern, Would lead to paralled with the wonderfull Increase of and the progress made since one year at the grand City which at this moment may be flatering to some feeling and be of some effect for the grand sale of lots announced for october.
You [will] not for this suspect me of hill wish to any—nor doubt of my real concern to the full attainement of the object I am Engaged in and shall Steadily pursue.
Assuring you I remain with respect   dear sir   Your most humble and most obedient servant
P. C. LEnfant
Alexander Amilton secretary to the treasury
